Citation Nr: 1550948	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from September 13, 1966 to November 23, 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for an inadequate personality disorder (claimed as PTSD) and entitlement to service connection for anxiety disorder. 

The Board reopened and remanded the Veteran's claim, characterizing it as a claim for entitlement to service connection for an acquired psychiatric disorder as indicated on the title page herein, in July 2012.  The claim has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A December 2014 letter from the Veteran's representative indicates that he would like a videoconference hearing.  The Veteran has not yet had a hearing concerning the issue on appeal.  Thus, the case must be returned to the RO to schedule such hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing by videoconference before a Veterans Law Judge. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




